Bullard, J.
I concur in the opinion pronounced by Judge Martin. The article 2055 of the Louisiana Code, declares that where the term referred to by the contract consists of one or more months, the parties, if they have not made any other explanation, shall be deemed to have meant months in the order in which they stand in the calendar after the date of the obligation, and with the number of days such months respectively have. A literal interpretation of this article would, perhaps, sustain the judgment of the Commercial Court; but I think it important to give it such a construction as will conform to general commercial usage in this, as well as in other States. This usage and general understanding appear to be as stated by the senior judge.